Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 18, 2019

                                       No. 04-18-00103-CV

   WESTWIND HOMES d/b/a Westwind Development, G.P.-Laredo, LLC, and Centerpoint
                          Energy Resources Corp,
                                Appellants

                                                 v.

                           Fernando RAMIREZ and Minerva Ramirez,
                                        Appellees

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2015CVT003262-D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding

                                          ORDER
       By order dated April 9, 2019, the attorneys for the appellants and the appellees were
ordered to file a written response in this court, stating whether any portions of the reporter’s
record remain pending other than the portions listed in a response Mr. David Laurel filed in this
court on April 3, 2019. All attorneys timely filed responses.

        The response from the attorneys for the appellants noted Mr. Laurel’s response stated a
different court reporter, Ms. Roxanna Soto-Serna, was present for a hearing held September 28,
2017. The attorneys stated that reporter’s record also remained pending.

        Ms. Soto-Serna has filed a notification of late record stating she has not been paid the full
amount owed for the preparation of the record. It is therefore ORDERED that appellants provide
written proof to this court within ten (10) days of the date of this order that Ms. Soto-Serna’s fee
has been paid or arrangements have been made to pay her fee for the preparation of the record.

        The attorneys for the appellants and the appellees agreed all portions of the reporter’s
record pending from Mr. Laurel were properly identified although the attorney for Westwind
Homes specifically listed the deposition transcripts that were omitted in the record previously
filed by Mr. Laurel. Mr. Laurel was copied on the letter and should be including those
deposition transcripts in the record due to be filed in this court no later than April 22, 2019
pursuant to this court’s April 9, 2019 order.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court